            8:19-cv-00383-SMB Doc # 1 Filed: 09/01/19 Page 1 of 16 - Page ID # 1




 1   Mark L. Javitch* (CA SBN 323729)
     Javitch Law Office
 2   210 S Ellsworth Ave #486
     San Mateo, CA 94401
 3   Telephone: 402-301-5544
 4   Facsimile: 402-396-7131
     mark@javitchlawoffice.com
 5   Attorney for Plaintiff and the Class
     *Pending Pro Hac Vice Admission
 6
 7
 8
 9
                                       UNITED STATES DISTRICT COURT
10
                                            DISTRICT OF NEBRASKA
11
12   BEN FABRIKANT, individually and on behalf           Case No.: 8:19-cv-00XXX
     of all others similarly situated
13                                                       CLASS ACTION COMPLAINT
                          Plaintiff,
14
     v.                                                  JURY TRIAL DEMANDED
15   ASSURED AUTO GROUP, INC., a Florida
16   corporation, SUNPATH LIMITED, a Delaware
     corporation, NORTHCOAST WARRANTY
17   SERVICES, INC., a Delaware corporation,
     WESCO INSURANCE COMPANY, a Delaware
18   corporation, John Doe 1, an unknown business
     entity
19
                        Defendants.
20
21
22                                       CLASS ACTION COMPLAINT
23           1.    Plaintiff BEN FABRIKANT (“Plaintiff”) brings this Class Action Complaint and
24
     Demand for Jury Trial against Defendant ASSURED AUTO GROUP, INC., Defendant SUNPATH
25
     LIMITED CORP. Defendant NORTHCOAST WARRANTY SERVICES, INC., Defendant WESCO
26
     INSURANCE COMPANY, and Defendant JOHN DOE 1 (together, “Defendants”) for selling their
27
28
                                                     1
                                                                                          8:19-cv-00XXX
           8:19-cv-00383-SMB Doc # 1 Filed: 09/01/19 Page 2 of 16 - Page ID # 2




 1   products via illegal robocalls, to get them to stop calling and playing prerecorded voice messages to

 2   consumers nationwide, and to obtain redress for all persons injured by their conduct. Plaintiff alleges as
 3   follows upon personal knowledge as to itself and her own acts and experiences, and, as to all other
 4
     matters, upon information and belief, including investigation conducted by its attorney.
 5
 6
                                          NATURE OF THE ACTION
 7
 8
 9         2.      In the course of selling their services, Defendants and/or their agents placed thousands of

10   automated calls employing a prerecorded voice message to consumers’ cell phones nationwide.
11         3.      However, Defendants did not obtain consent prior to placing these calls and, therefore,
12
     are in violation of the Telephone Consumer Protection Act (“TCPA”), 47 U.S.C. § 227.
13
           4.      Congress enacted the TCPA in 1991 to restrict the use of sophisticated telemarketing
14
     equipment that could target millions of consumers en masse. Congress found that these calls were not
15
16   only a nuisance and an invasion of privacy to consumers specifically but were also a threat to interstate

17   commerce generally. See S. Rep. No. 102-178, at 2-3 (1991), as reprinted in 1991 U.S.C.C.A.N. 1968,

18   1969-71.
19         5.      The TCPA targets unauthorized calls exactly like the ones alleged in this case, based on
20
     Defendants’ use of technological equipment to spam consumers with its advertising on a grand scale.
21
           6.      By placing the calls at issue, Defendants have violated the statutory rights of Plaintiff and
22
     the Class.
23
24         7.      In 2013, the FCC required prior express written consent for all autodialed or prerecorded
     telemarketing calls (“robocalls”) to wireless numbers and residential lines. Specifically, it ordered that:
25
           [A] consumer’s written consent to receive telemarketing robocalls must be signed and be
26         sufficient to show that the consumer: (1) received “clear and conspicuous disclosure” of the
           consequences of providing the requested consent, i.e., that the consumer will receive future calls
27         that deliver prerecorded messages by or on behalf of a specific seller; and (2) having received
28
                                                         2
                                                                                                  8:19-cv-00XXX
            8:19-cv-00383-SMB Doc # 1 Filed: 09/01/19 Page 3 of 16 - Page ID # 3




 1          this information, agrees unambiguously to receive such calls at a telephone number the consumer
            designates.[] In addition, the written agreement must be obtained “without requiring, directly or
 2          indirectly, that the agreement be executed as a condition of purchasing any good or service.[]”
 3   In the Matter of Rules & Regulations Implementing the Tel. Consumer Prot. Act of 1991, 27 F.C.C. Rcd.
     1830, 1844 (2012) (footnotes omitted) (“the FCC Letter”).
 4
            8.     Plaintiff therefore seeks an injunction requiring Defendants to stop its unconsented
 5
     calling, as well as an award of actual and statutory fines to the Class members, together with costs and
 6
 7   reasonable attorneys’ fees.

 8                                                  PARTIES
 9          9.     Plaintiff BEN FABRIKANT is a natural person and is a citizen of the District of
10
     Nebraska.
11
            10.    Defendant ASSURED AUTO GROUP (“Defendant Assured”) is a corporation organized
12
     and existing under the laws of the State of Delaware with its principal place of business at 931 Village
13
     Blvd
14
15          11.    Defendant SUNPATH LIMITED (Defendant “Sunpath”) is a corporation organized and

16   existing under the laws of the State of Delaware with its principal place of business at 50 Braintree Hill
17   Park Ste 310, Braintree, Massachusetts 02184-8704
18
            12.    Defendant NORTHCOAST WARRANTY SERVICES, INC. (Defendant “Northcoast”)
19
     is a corporation organized and existing under the laws of the State of Delaware with its principal place
20
     of business at 800 Superior Avenue East, 21st Floor, Cleveland, Ohio 44114.
21
            13.    Defendant WESCO INSURANCE COMPANY (Defendant “Wesco”) is a corporation
22
23   organized and existing under the laws of the State of Delaware with its principal place of business at 59

24   Maiden Lane, 43rd Floor, New York, NY 10038.
25          14.    Defendant JOHN DOE 1 (“John Doe 1”) is an unknown business entity.
26
27
28
                                                         3
                                                                                                 8:19-cv-00XXX
            8:19-cv-00383-SMB Doc # 1 Filed: 09/01/19 Page 4 of 16 - Page ID # 4




 1                                         JURISDICTION AND VENUE

 2          15.       This Court has federal subject matter jurisdiction under 28 U.S.C. § 1331, as the action
 3   arises under the Telephone Consumer Protection Act, 47 U.S.C. § 227, which is a federal statute.
 4
            16.       This Court has personal jurisdiction over Defendants because they placed phone calls into
 5
     this District and in the State of Nebraska and because the events giving rise to this lawsuit occurred in
 6
     this District.
 7
 8          17.       Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) because Defendants

 9   regularly conduct business in the State of Nebraska and in this District, and because the wrongful

10   conduct giving rise to this case occurred in this District.
11                                    COMMON FACTUAL ALLEGATIONS
12
            18.       Defendants are companies that closely cooperate to market, sell, finance and provide
13
     vehicle service contracts to consumers.
14
            19.       Defendant Assured is the sales agent for the joint product with the other Defendants.
15
16          20.       Defendant Sunpath is the administrator of the vehicle service contract.

17          21.       Defendant Northcoast is the party responsible for the benefits under the contract.

18          22.       Defendant Wesco is a secondary insurer for the contract.
19          23.       Upon information and belief, these vehicle service contracts are not the type of traditional
20
     auto insurance that can be used to show consumers’ compliance with state DMV regulations.
21
            24.       To increase the reach of their efforts in writing these contracts, Defendants and/or their
22
     authorized sales agents repeatedly called and sent prerecorded voice messages to thousands or possibly
23
24   tens of thousands of cell phones at a time.

25          25.       When the Class members answered their phones or listened to their messages expecting

26   to hear from a real person, Defendants pulled a bait and switch by playing a prerecorded voice message.
27
28
                                                            4
                                                                                                     8:19-cv-00XXX
           8:19-cv-00383-SMB Doc # 1 Filed: 09/01/19 Page 5 of 16 - Page ID # 5




 1         26.     Unfortunately, Defendants failed to obtain consent from Plaintiff and the Class before

 2   bombarding their cell phones with these illegal voice recordings.
 3                         FACTS SPECIFIC TO PLAINTIFF BEN FABRIKANT
 4
           27.     On August 23, 2019 at 9:43 a.m., Plaintiff received a call on Plaintiff’s cell phone
 5
     number ending in 5348.
 6
           28.     The caller ID on the incoming call displayed as (317) 881-4964.
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
           29.     Plaintiff answered the call and it was a prerecorded voice advertising auto warranties and
22
23   that Plaintiff should “press one” to speak to an agent.

24         30.     Plaintiff pressed one and was connected with Defendant John Doe 1.

25         31.     Plaintiff was eventually transferred to Assured, who asked plaintiff for relevant details
26   such as the make, model, and mileage of Plaintiff’s car.
27
28
                                                         5
                                                                                                 8:19-cv-00XXX
           8:19-cv-00383-SMB Doc # 1 Filed: 09/01/19 Page 6 of 16 - Page ID # 6




 1         32.     Plaintiff purchased and received a vehicle service contract from Defendants.

 2         33.     Plaintiff never consented to receive calls from Defendants. Plaintiff had no relationship
 3   with Defendants prior to this illegal phone call.
 4
           34.     Defendants’ call violated Plaintiff’s statutory rights under the TCPA.
 5
                                     BASIS FOR LIABILITY: DIRECT LIABILITY
 6
           35.     By structuring their businesses with a hidden party performing robocalling to promote
 7
 8   their services, Assured, Sunpath, Northcoast, and Wesco have effectively outsourced their illegal

 9   robocalling to a third-party.

10         36.     But this is not a basis for avoiding liability.
11         37.     On May 9, 2013, the FCC confirmed this principle in a Declaratory Ruling holding that
12
     sellers may not avoid liability by outsourcing telemarketing:
13
                  [A]llowing the seller to avoid potential liability by outsourcing its telemarketing
14         activities to unsupervised third parties would leave consumers in many cases without an
           effective remedy for telemarketing intrusions. This would particularly be so if the
15         telemarketers were judgment proof, unidentifiable, or located outside the United States, as
16         is often the case. Even where third-party telemarketers are identifiable, solvent, and
           amenable to judgment limiting liability to the telemarketer that physically places the call
17         would make enforcement in many cases substantially more expensive and less efficient,
           since consumers (or law enforcement agencies) would be required to sue each marketer
18         separately in order to obtain effective relief. As the FTC noted, because “[s]ellers may
           have thousands of ‘independent’ marketers, suing one or a few of them is unlikely to make
19         a substantive difference for consumer privacy.
20
           May 2013 FCC Ruling, 28 FCC Rcd at 6588 (¶ 37) (internal citations omitted).
21
                                               AGENCY ALLEGATIONS
22
           38.     The May 2013 FCC Ruling rejected a narrow view of TCPA liability, including the
23
24   assertion that a seller’s liability requires a finding of formal agency and immediate direction and control

25   over the third-party who placed the telemarketing call. Id. at 6587 n. 107.

26
27
28
                                                           6
                                                                                                  8:19-cv-00XXX
           8:19-cv-00383-SMB Doc # 1 Filed: 09/01/19 Page 7 of 16 - Page ID # 7




 1         39.     Prior to conducting discovery in this litigation, due to the anonymous nature of

 2   robocalling, Plaintiff has no way to identify Defendant John Doe 1 or the exact party who called her
 3   phone.
 4
           40.     However, for the purposes of TCPA liability, Plaintiff is not expected to know this
 5
     information at the pleading stage.
 6
           41.     The May 2013 FCC Ruling states that called parties may obtain “evidence of these kinds
 7
 8   of relationships . . . through discovery, if they are not independently privy to such information.” Id. at

 9   6592-593 (¶ 46). Moreover, evidence of circumstances pointing to apparent authority on behalf of the

10   telemarketer “should be sufficient to place upon the seller the burden of demonstrating that a reasonable
11   consumer would not sensibly assume that the telemarketer was acting as the seller’s authorized agent.”
12
     Id. at 6593 (¶ 46).
13
           42.     Even if Defendants Assured, Sunpath, Northcoast, and Wesco allege that they did not
14
     personally make the TCPA-violating calls, Defendants are still liable for Defendant John Doe 1’s
15
16   actions if it took steps to cause the calls to be made, or if the calls were made pursuant to Defendants’

17   actual authority, apparent authority and/or ratification, or pursuant to joint enterprise or acting in

18   concert liability.
19
20                            BASIS FOR LIABILITY: ACTUAL AUTHORITY

21         43.     Assured, Sunpath, Northcoast, and Wesco authorized John Doe 1 to generate prospective

22   customers. Defendants’ integration of robocalling into its sales process was so seamless that it
23   appeared to an outside party like Plaintiff that John Doe 1 was the telemarketing department of
24
     Defendants Assured, Sunpath, Northcoast, and Wesco.
25
26
27
28
                                                          7
                                                                                                   8:19-cv-00XXX
           8:19-cv-00383-SMB Doc # 1 Filed: 09/01/19 Page 8 of 16 - Page ID # 8




 1         44.     But apparently, John Doe 1 was an outside firm that Defendants hired, which permitted

 2   Assured, Sunpath, Northcoast, and Wesco to enjoy the benefits of mass robocalling while moving the
 3   illegal activity “outside their purview.”
 4
           45.     Accordingly, the FCC has explained that its “rules generally establish that the party on
 5
     whose behalf a solicitation is made bears ultimate responsibility for any violations.” See In re Rules &
 6
     Regulations Implementing the TCPA, CC Docket No. 92-90, Memorandum Opinion and Order, 10
 7
 8   FCC Rcd 12391, 12397 (¶ 13) (1995).

 9         46.     In their January 4, 2008 ruling, the FCC reiterated that a company on whose behalf a

10   telephone call is made bears the responsibility for any violations. Id. (specifically recognizing “on
11   behalf of” liability in the context of an autodialed or prerecorded message call sent to a consumer by a
12
     third party on another entity’s behalf under 47 U.S.C. § 227(b)).
13
           47.     More specifically, the May 2013 FCC Ruling held that, even in the absence of evidence
14
     of a formal contractual relationship between the seller and the telemarketer, a seller is liable for
15
16   telemarketing calls if the telemarketer “has apparent (if not actual) authority” to make the calls. 28 FCC

17   Rcd at 6586 (¶ 34).

18         48.     Assured, Sunpath, Northcoast, and Wesco manifested to John Doe 1 that they wanted
19   John Doe 1 to recruit particular types of customers for them on a large scale.
20
           49.     John Doe 1 accepted the undertaking.
21
           50.     There was an understanding that Assured, Sunpath, Northcoast, and Wesco controlled
22
     John Doe 1 by specifying the criteria of potential customers that would be most profitable for
23
24   Defendants to sell to after they had been robocalled.

25         51.     Assured also specified criteria to John Doe 1 for to receive live incoming call transfers of

26   consumers generated pursuant to robocalls.
27
28
                                                          8
                                                                                                   8:19-cv-00XXX
           8:19-cv-00383-SMB Doc # 1 Filed: 09/01/19 Page 9 of 16 - Page ID # 9




 1         52.     Assured coordinated its technological capabilities with John Doe 1 for its telemarketing

 2   agents to receive live transfers of incoming calls generated pursuant to robocalls.
 3         53.     Sunpath, Northcoast, and Wesco integrated their systems with Assured so they could
 4
     access the records of the people with whom they executed contracts.
 5
           54.     Upon information and belief Sunpath, Northcoast and Wesco had access to the sales and
 6
     customers generated by the illegal robocalling.
 7
 8
                           BASIS FOR LIABILITY: APPARENT AUTHORITY
 9
           55.     The May 2013 FCC Ruling further clarifies the circumstances under which a telemarketer
10
     has apparent authority:
11
12         [A]pparent authority may be supported by evidence that the seller allows the outside sales
           entity access to information and systems that normally would be within the seller’s exclusive
13         control, including: access to detailed information regarding the nature and pricing of the
           seller’s products and services or to the seller’s customer information. The ability by the outside
14         sales entity to enter consumer information into the seller’s sales or customer systems, as well
           as the authority to use the seller’s trade name, trademark and service mark may also be relevant.
15         It may also be persuasive that the seller approved, wrote or reviewed the outside entity’s
16         telemarketing scripts. Finally, a seller would be responsible under the TCPA for the
           unauthorized conduct of a third-party telemarketer that is otherwise authorized to market on
17         the seller’s behalf if the seller knew (or reasonably should have known) that the telemarketer
           was violating the TCPA on the seller’s behalf and the seller failed to take effective steps within
18         its power to force the telemarketer to cease that conduct.
19         28 FCC Rcd at 6592 (¶ 46).
20
           56.     Assured, Sunpath, Northcoast, and Wesco authorized John Doe 1 to generate prospective
21
     customers for them.
22
           57.     The integration of their sales efforts with robocalling Defendants used was so seamless
23
24   that it appeared to Plaintiff that John Doe 1 was one and the same company with all the Defendants.

25         58.     Plaintiff reasonably believed and relied on the fact that John Doe 1 had received

26   permission and instructions to conduct activity on their behalf by Assured, Sunpath, Northcoast, and
27   Wesco.
28
                                                         9
                                                                                                  8:19-cv-00XXX
           8:19-cv-00383-SMB Doc # 1 Filed: 09/01/19 Page 10 of 16 - Page ID # 10




 1                                  BASIS FOR LIABILITY: RATIFICATION

 2          59.     Assured, Sunpath, Northcoast, and Wesco knowingly and actively accepted business that
 3   originated through the illegal robocalls placed by John Doe 1.
 4
            60.     By accepting these contacts, Assured, Sunpath, Northcoast, and Wesco “manifest[ed]
 5
      assent or otherwise consent[ed] . . . to act” on behalf of John Doe 1, as described in the Restatement
 6
      (Third) of Agency.
 7
 8          61.     Assured, Sunpath, Northcoast, and Wesco ratified John Doe 1’s TCPA violations by

 9    knowingly accepting the benefit of large volume of sales, despite that these sales were generated

10    illegally.
11          62.     Defendants took advantage of the violations by having their salespeople solicit the
12
      prospective customers while turning a blind eye to the way the potential customer was identified.
13
            63.     Defendants ratified John Doe 1’s TCPA violations by being willfully ignorant of the
14
      violations or by being aware that such knowledge was lacking.
15
16          64.     Assured, Sunpath, Northcoast, and Wesco ratification caused John Doe 1 to have their

17    actual authority. Restatement § 4.01 cmt. b.

18
                                BASIS FOR LIABILITY: JOINT ENTERPRISE
19
20          65.     Assured, Sunpath, Northcoast, and Wesco each had a tacit agreement or approved of after

21   the fact with John Doe 1 for the sale of their products pursuant to John Doe 1’s illegal robocalls.

22          66.     Defendants were all part of a common enterprise and had a community of interest in
23   quickly selling their joint vehicle service contracts pursuant to aggressive telemarketing.
24
            67.     Defendants had an equal right to control the conduct thereof by specifying who should be
25
     called, the questions that should be asked to people that were robocalled, and the procedure for
26
     transferring live customer calls.
27
28
                                                          10
                                                                                                   8:19-cv-00XXX
           8:19-cv-00383-SMB Doc # 1 Filed: 09/01/19 Page 11 of 16 - Page ID # 11




 1            68.    Defendants had a duty to exercise due care when marketing their products.

 2            69.    John Doe 1’s violation of the TCPA is negligence per se.
 3            70.    Because of John Doe 1’s negligence, Plaintiff suffered damage.
 4
              71.    Defendants are all jointly and severally liable for the resulting damage caused by John
 5
     Doe 1.
 6
                                BASIS FOR LIABILITY: ACTING IN CONCERT
 7
 8            72.    Assured, Sunpath, Northcoast, and Wesco acted in concert with John Doe 1 when they

 9    arranged to solicit the people that were identified pursuant to John Doe 1’s illegal robocalls.

10            73.    Defendants were part of a common design to robocall consumers and then vehicle service
11   contracts.
12
              74.    Defendants had a tacit understanding that John Doe 1 was robocalling in violation of the
13
     TCPA.
14
              75.    Assured, Sunpath, Northcoast, and Wesco knew that John Doe 1’s conduct was a breach
15
16   of duty to Plaintiff.

17            76.    Assured, Sunpath, Northcoast, and Wesco gave John Doe 1 substantial assistance in

18   accomplishing the tortious result, including compensating John Doe 1 for generating customers pursuant
19   to robocalls and giving instructions on how to represent them and what to ask the people that had been
20
     robocalled.
21
              77.    Assured, Sunpath, Northcoast, and Wesco furthered the tortious conduct by their
22
     cooperation and request, and lending aid to John Doe 1, and adopting John Doe 1’s acts for their own
23
24   benefit.

25            78.    Assured, Sunpath, Northcoast, and Wesco own conduct constitutes a breach of duty to

26   Plaintiff.
27            79.    Plaintiff’s injury is indivisible.
28
                                                          11
                                                                                                   8:19-cv-00XXX
           8:19-cv-00383-SMB Doc # 1 Filed: 09/01/19 Page 12 of 16 - Page ID # 12




 1          80.     All Defendants acted tortiously and the harm resulted from the robocalling of John Doe

 2   1.
 3          81.     Assured, Sunpath, Northcoast, and Wesco are joint and severally liable for the resulting
 4
     damage caused by John Doe 1.
 5
                                             CLASS ALLEGATIONS
 6
            82.     Class Definition: Plaintiff brings this action pursuant to Federal Rule of Civil Procedure
 7
 8    23(b)(1), 23(b)(2), 23(b)(3) on behalf of itself and a class defined as follows:

 9                      TCPA Class. All persons in the United States who: (1) from the last 4 years to
                        present (2) received at least one telephone call from John Doe 1; (3) on his or
10                      her cellular or residential telephone; (4) that played an artificial or prerecorded
                        voice message; (5) for the purpose of performing or selling Defendants’ joint
11                      product; (6) where Defendants did not have prior express written consent to
12                      place such call at the time it was made.

13
            83.     The following people are excluded from the Class: (1) any Judge or Magistrate presiding
14
      over this action and members of their families; (2) Defendants, Defendants’ subsidiaries, parents,
15
16    successors, predecessors, and any entity in which the Defendants or their parents have a controlling

17    interest and its current or former employees, officers and directors; (3) persons who properly execute

18    and file a timely request for exclusion from the Class; (4) persons whose claims in this matter have
19    been finally adjudicated on the merits or otherwise released; (5) Plaintiff’s counsel and Defendants’
20
      counsel; and (6) the legal representatives, successors, and assigns of any such excluded persons.
21
            84.     Numerosity: The exact number of the Class members is unknown and not available to
22
      Plaintiff, but it is clear that individual joinder is impracticable. On information and belief, Defendants
23
24    placed telephone calls to thousands of consumers who fall into the definition of the Class. Members of

25    the Class can be identified through Defendants’ records.

26
27
28
                                                          12
                                                                                                    8:19-cv-00XXX
          8:19-cv-00383-SMB Doc # 1 Filed: 09/01/19 Page 13 of 16 - Page ID # 13




 1              85.   Typicality: Plaintiff’s claims are typical of the claims of other members of the Class, in

 2   that Plaintiff and the Class members sustained damages arising out of Defendants’ uniform wrongful
 3   conduct and unsolicited telephone calls.
 4
                86.   Adequate Representation: Plaintiff will fairly and adequately represent and protect the
 5
     interests of the other members of the Class. Plaintiff’s claims are made in a representative capacity on
 6
     behalf of the other members of the Class. Plaintiff has no interests antagonistic to the interests of the
 7
 8   other members of the proposed Class and is subject to no unique defenses. Plaintiff has retained

 9   competent counsel to prosecute the case on behalf of Plaintiff and the proposed Class. Plaintiff and her

10   counsel are committed to vigorously prosecuting this action on behalf of the members of the Class and
11   have the financial resources to do so.
12
                87.   Policies Generally Applicable to the Class: This class action is appropriate for
13
     certification because Defendants have acted or refused to act on grounds generally applicable to the
14
     Class as a whole, thereby requiring the Court’s imposition of uniform relief to ensure compatible
15
16   standards of conduct toward the Class members and making final injunctive relief appropriate with

17   respect to the Class as a whole. Defendants’ practices challenged herein apply to and affect the Class

18   members uniformly, and Plaintiff’s challenge of those practices hinge on Defendants’ conduct with
19   respect to the Class as a whole, not on facts or law applicable only to Plaintiff.
20
                88.   Commonality and Predominance: There are many questions of law and fact common to
21
     the claims of Plaintiff and the Class, and those questions predominate over any questions that may
22
     affect individual members of the Class. Common questions for the Class include, but are not
23
24   necessarily limited to the following:

25         i.         Whether Defendants’ conduct violated the TCPA;

26       ii.          Whether Defendants’ conduct violated the TCPA willingly and/or knowingly;
27       iii.         Whether Defendants called and played its voice recordings to thousands of cell phones;
28
                                                           13
                                                                                                    8:19-cv-00XXX
         8:19-cv-00383-SMB Doc # 1 Filed: 09/01/19 Page 14 of 16 - Page ID # 14




 1       iv.         Whether Defendants obtained prior written consent prior to contacting any members of

 2   the Class;
 3       v.          Whether members of the Class are entitled to treble damages based on the knowingness
 4
     or willfulness of Defendants’ conduct.
 5
               89.   Superiority: Plaintiff’s case is also appropriate for class certification because class
 6
     proceedings are superior to all other available methods for the fair and efficient adjudication of
 7
 8   plaintiff’s controversy as joinder of all parties is impracticable. The damages suffered by the individual

 9   members of the Class will likely be relatively small, especially given the burden and expense of

10   individual prosecution of the complex litigation necessitated by Defendants’ actions. Thus, it would be
11   virtually impossible for the individual members of the Class to obtain effective relief from Defendants’
12
     misconduct. Even if members of the Class could sustain such individual litigation, it would still not be
13
     preferable to a class action, because individual litigation would increase the delay and expense to all
14
     parties due to the complex legal and factual controversies presented in Plaintiff’s Complaint. By
15
16   contrast, a class action presents far fewer management difficulties and provides the benefits of single

17   adjudication, economy of scale, and comprehensive supervision by a single Court. Economies of time,

18   effort and expense will be fostered, and uniformity of decisions ensured.
19                                             CAUSE OF ACTION
20                                          Violation of 47 U.S.C. § 227
                                        (On behalf of Plaintiff and the Class)
21
               90.   Plaintiff incorporates the foregoing allegations as if fully set forth herein.
22
               91.   Defendants and/or its agent placed telephone calls to Plaintiff’s and the Class members’
23
24   cellular telephones without having their prior express written consent to do so.

25             92.   Defendants’ calls were made for a commercial purpose.

26
27
28
                                                           14
                                                                                                      8:19-cv-00XXX
           8:19-cv-00383-SMB Doc # 1 Filed: 09/01/19 Page 15 of 16 - Page ID # 15




 1          93.     Defendants played an artificial or prerecorded voice message to the cellular and

 2   residential phones of Plaintiff and the Class members as proscribed by 47 U.S.C. § 227(b)(1)(A)(iii)
 3   and (B).
 4
            94.     As a result of its unlawful conduct, Defendants repeatedly invaded Plaintiff’s and the
 5
     Class’s personal privacy, causing them to suffer damages and, under 47 U.S.C. § 227(b)(3)(B), entitling
 6
     them to recover $500 in civil fines for each violation and an injunction requiring Defendants to stop
 7
 8   their illegal calling campaign.

 9          95.     Defendants and/or its agent made the violating calls “willfully” and/or “knowingly” under

10   47 U.S.C. § 227(b)(3)(C).
11          96.     If the court finds that Defendants willfully and/or knowingly violated this subsection, the
12
     court may increase the civil fine from $500 to $1500 per violation under 47 U.S.C. § 227(b)(3)(C).
13
14
                                             PRAYER FOR RELIEF
15
16   WHEREFORE, Plaintiff BEN FABRIKANT, individually and on behalf of the Class, prays for the

17   following relief:

18
19          A.      An order certifying the Class as defined above, appointing Plaintiff BEN FABRIKANT
20
                    as the Class representative and appointing Plaintiff’s counsel as Class Counsel;
21
            B.      An order declaring that Defendants’ actions, as set out above, violate the TCPA;
22
            C.      An order declaring that Defendants’ actions, as set out above, violate the TCPA willfully
23
24                  and knowingly;

25          D.      An injunction requiring Defendants to cease all unlawful calls without first obtaining the

26                  call recipients’ prior express written consent to receive such calls, and otherwise
27                  protecting interests of the Class;
28
                                                         15
                                                                                                  8:19-cv-00XXX
     8:19-cv-00383-SMB Doc # 1 Filed: 09/01/19 Page 16 of 16 - Page ID # 16




 1    E.      An award of actual damages and/or statutory fines and penalties;

 2    F.      An award of reasonable attorneys’ fees and costs; and
 3    G.      Such other and further relief that the Court deems reasonable and just.
 4
 5
                                            JURY DEMAND
 6
      Plaintiff requests a trial by jury of all claims that can be so tried.
 7
 8
 9    Dated: September 1, 2019

10                                            Respectfully submitted,
11
12
                                              BEN FABRIKANT, individually and on
13                                            behalf of all others similarly situated,

14                                            By: /s/ Mark L. Javitch                    .
15                                            Plaintiff’s Attorney
16
                                              Mark L. Javitch (California SBN 323729)*
17                                            Mark L. Javitch, Attorney at Law
                                              210 S. Ellsworth Ave #486
18                                            San Mateo CA 94401
                                              Tel: 402-301-5544
19                                            Fax: 402-396-7131
20
21                                            Attorney for Plaintiff and the Putative Class
                                              *Pending Pro Hac Vice Admission
22
23
24
25
26
27
28
                                                     16
                                                                                              8:19-cv-00XXX
